Citation Nr: 1113115	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-27 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for coccydynia/right sacro-iliac joint dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to June 2005, including service in Operation Iraqi Freedom from November 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in that granted service connection for coccydynia, evaluated as noncompensably disabling, effective June 27, 2005.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of claim for a higher initial rating when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in light of the Veteran's statements the Board finds that entitlement to a TDIU is part of her claim for a higher rating for back disability.  As such, the Board as characterized the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her back disability is much more severely disabling than currently evaluated, and in fact, warrants a 60 percent schedular rating.  She also maintains that the disability impairs her ability to work and that extraschedular consideration is warranted.  

The Board also observes that the Veteran receives VA treatment for this condition.  Indeed, the report of the most recent VA examination, which was conducted in May 2008, reflects that the Veteran receives medical care for her back disability and treats the condition with Naproxen, Flexeril and a TENS unit.  In this regard, the Board observes that records of her VA care, dated since August 2007, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  As such, the Board has no discretion and must remand this claim. 

As the Veteran's back disability claim must be remanded given the outstanding records, the Board also finds that after associating her VA outpatient treatment records with the claims folder, she must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, in light of Rice, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding records of the Veteran's care for back disability, to specifically include records of her VA treatment, dated since August 2007.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to her back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back and must note the extent of the Veteran's pain-free range of motion.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on her ability to secure or follow a substantially gainful occupation.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that her service-connected disabilities (posttraumatic stress disorder, right shoulder disability, foot disability, right ankle, scars and respiratory conditions) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim for a higher rating for back disability.  In doing so, the RO must consider whether separate ratings are warranted for right and/or left lower extremity impairment.  The RO must also consider whether the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  Thereafter, the RO must address whether entitlement to a TDIU is warranted.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

